Citation Nr: 1316004	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  08-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to increases in the "staged" ratings (50 percent prior to February 23, 2012 and 70 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Kathleen Day, Attorney at Law



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2002 to January 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for PTSD, rated 50 percent, effective January 29, 2005.  An interim (December 2012) rating decision increased the rating to 70 percent effective February 23, 2012.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  In the Veteran's July 2008 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in April 2011, he withdrew such request.  

The Veteran had also initiated an appeal of a denial of service connection for essential tremors.  A December 2012 rating decision granted service connection for essential tremor of both hands.  Consequently, that matter is not before the Board.

The appeal is being REMANDED to the VARO.  VA will notify the Veteran if further action on his part is required.


REMAND

As is noted above, a December 2012 rating decision granted an increased (to 70 percent) rating; the increase was noted to be based on an examination of the Veteran on February 23, 2012 (and effective from that date). 

A close review of the record (including the Veteran's claims file and records in Virtual VA) found that the February 23, 2012 examination report is not associated with the record.  Furthermore, the December 2012 rating decision cited to a June 16, 2011 VA examination; the report of this examination likewise has not been associated with the record.  In addition, the record suggests the Veteran receives ongoing treatment from the South Texas Veterans Health Care System (at the San Antonio VA Medical Center and Corpus Christi VA Outpatient Clinic).  As pertinent evidence constructively of record is outstanding, further development for such evidence is necessary.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the February 23, 2012 and June 16, 2011, VA examination reports and copies of the complete clinical records of all VA mental health evaluations and/or treatment the Veteran has received from March 2005 (as some of the documents presently in the record are defaced) to the present .  

2. The RO should then review the record, arrange for any further development suggested by the additional records received, and readjudicate the matter of the ratings assigned for the Veteran's service-connected PTSD.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



